Citation Nr: 1312257	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  07-10 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b) for degenerative disc disease of the lumbar spine with radiculopathy prior to January 25, 1994.  

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) beginning April 1, 2002.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon in October 2004 in which service connection for bilateral hearing loss was denied and in which entitlement to TDIU was granted effective from April 25, 1996 through March 31, 2002; and in August 2005 in which an earlier effective date of June 25, 1977 for the grant of DDD, L4-5 with L4-5 radiculopathy was granted with evaluations assigned of 20 percent effective June 25, 1977, 40 percent effective October 13, 1988, and 60 percent effective January 25, 1994.  

The procedural history of the Veteran's back claim is complex, and the Board summarized this history in decisions of February 2009 and October 2010.  In its February 2009 decision, the Board denied the Veteran's claim for an increased rating for his back disability on a schedular basis for the periods prior to January 25, 1994, but remanded the issue of entitlement to an extraschedular rating for the periods prior to January 25, 1994.  The Veteran appealed the schedular denials to the Court of Appeals for Veterans Claims (Court).  In May 2010, the Court approved a Joint Motion for Remand that vacated the Board's decision with respect to entitlement to increased schedular ratings prior to January 25, 1994.  In October 2010, the Board again denied the Veteran's claims for increased schedular ratings for this period.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  Prior to January 25, 1994, the Veteran's service-connected degenerative disc disease of the lumbar spine with radiculopathy does not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  

2.  Since March 11, 2002, the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular evaluation prior to January 25, 1994 under 38 C.F.R. § 3.321(b) for service-connected degenerative disc disease of the lumbar spine with radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59 (2012), 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).

2.  The criteria for a TDIU since April 1, 2002 have not been met.  38 U.S.C.A. §§ 1154, 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

With regard to the claim for an extraschedular rating, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection and the grant of an earlier effective date.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the TDIU claim, a January 2012 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter notified the Veteran of regulations pertinent to a claim for entitlement to a TDIU, including how such a claim is established and the Veteran's and VA's respective duties for obtaining evidence.  Though this notice was not provided prior to the original rating decision, the claim was subsequently readjudicated, most recently in a January 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d at 1333-34.

VA also has a duty to assist the Veteran in the development of his claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and other records and of providing an examination when necessary.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Here, VA has had to rebuild the Veteran's claims folder, as the original was declared lost in 1996.  Over the course of the appeals, VA has obtained or the Veteran has submitted copies of relevant service treatment records, VA outpatient treatment records, private medical treatment records, and several private medical opinions and summaries regarding the Veteran's medical history.  
While there are several VA spine examinations of record, none predate 1994, and they are not relevant to the issues before the Board.  Further, the adjudication of the Veteran's TDIU claim relates to legal issues and not factual issues that would require an examination.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

II.  Extraschedular Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, an extraschedular evaluation may be assigned.  38 C.F.R. § 3.321(b).  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In February 2009, the Board remanded the issue of entitlement to an extraschedular evaluation for the Veteran's back disability to the Director, Compensation and Pension Service (Director) for consideration of an extraschedular evaluation prior to January 25, 1994.  In April 2012, the Director denied the extraschedular claim, finding that "there is no evidence of an exceptional or unusual disability picture presenting marked interference with employment or frequent periods of hospitalization and rendering application of regular rating schedular standards impractical."  He also noted that "the Veteran's disability was not so unusual or exceptional as to render the old rating criteria impractical."  

The Board is not bound by a determination of the Director.  Anderson v. Shinseki, 22 Vet. App. 423 (2009). The matter is considered de novo.

Turning to the elements of the Thun test, the rating schedule is fully adequate for evaluation of the Veteran's back disability prior to January 25, 1994.  

The Veteran's back disability is rated as 20 percent disabling prior to October 13, 1988.  Under the rating criteria for spine disabilities then applicable to the Veteran's disability, a 20 percent rating is assigned for moderate limitation of motion of the lumbar spine, for recurring attacks of moderate intervertebral disc syndrome, or for muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, and 5295 (2002).  

The evidence from this period shows that the rating criteria reasonably describe the Veteran's level of disability and symptomatology.  First, the Veteran's limitation of motion was no more than moderate.  VA treatment records show that the Veteran's range of motion was full in all planes or within normal limits.  Private treatment records from Dr. ALZ from April to October 1982 show that, with one exception, the Veteran had no more than slight loss in flexion or extension and no loss in lateral motion of rotation.  Even in the one exception noted from Dr. ALZ, the Veteran's loss of motion would be considered no more than moderate.  Though the Veteran complained of pain, neither VA nor private doctors noted that this pain resulted in functional impairment.  

The Veteran did have recurring attacks of moderate intervertebral disc syndrome.  Though the Veteran complained of occasional pain, sciatic radiation, muscle spasms, and impaired reflexes, VA and private records show numerous periods where the Veteran was symptom free.  The Veteran himself also described his symptoms as off and on, and he stated that treatment with medication was generally very effective over this period.  Finally, this evidence also shows that the Veteran's back disability resulted in some muscle spasm and loss of lateral spine motion, consistent with the 20 percent rating described by Diagnostic Code 5295.  

From October 13, 1988 to January 25, 1994, the Veteran's back disability is rated as 40 percent disabling.  Under the rating criteria then applicable to the Veteran's disability, a 40 percent rating is assigned for severe limitation of motion of the lumbar spine; severe recurring attacks of intervertebral disc syndrome with intermittent relief; or for severe lumbosacral strain manifested by listing of the spine to one side, positive Goldthwaite's sign, marked limitation of flexion, loss of lateral motion with arthritic changes, narrowing of joint spaces, or general abnormality with forced motion with some of these manifestations.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, and 5295 (2002).

The evidence from this period again shows that the rating criteria reasonably describe the Veteran's level of disability and symptomatology.  Specifically, the Veteran's symptomatology most closely resembles that described by the 40 percent rating for intervertebral disc syndrome (DC 5293), requiring severe recurring attacks of this syndrome with intermittent relief; his symptoms from this period fall short of the higher ratings provided by Diagnostic Codes 5292 and 5295.  Id.  

VA treatment records from October 1988 show that the Veteran complained of increased pain, and X-rays showed degenerative disc disease with a herniated disc at L4-5. Range of motion testing was normal, and no impaired movement was noted.  

In November 1988, the Veteran again complained of low back pain with radiation.  He stated that medication relieved his pain.  He had full, painless range of motion in his back, with no tenderness or spasm.  Though the Veteran suffered from pain in his back, the VA records do not show that this pain resulted in functional impairment.  

In previous hearings before a Decision Review Officer and a Veterans Law Judge, the Veteran described his symptoms as not constant, and stated that they were relieved by medication.  As the evidence showed severe recurring attacks of intervertebral disc syndrome with intermittent relief, his disability is adequately described by the 40 percent rating of Diagnostic Code 5293.   

As the rating schedule is adequate, no further discussion of extraschedular entitlement is required.  Thun, 22 Vet. App. at 115; Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

This decision considers only the entitlement to an extraschedular evaluation of the Veteran's back disability; it does not address any broader claim of entitlement to an increased schedular rating or allegation of unemployability due to the totality of service-connected disabilities during these periods.  

Notably, the Board denied entitlement to an increased schedular rating for these periods in October 2010.  

An October 2004 rating decision granted the Veteran's claim for a TDIU, assigning an effective date of April 25, 1996.  The Veteran filed a notice of disagreement in February 2005 seeking an earlier effective date for that rating, but he withdrew that appeal in March 2005.  Nevertheless, the August 2005 rating decision that granted the Veteran's claim for an earlier effective date for his back also granted an earlier effective date for his TDIU; January 25, 1994.  

The preponderance of the evidence is against the claim for an extraschedular rating for the Veteran's back disability; there is no doubt to be resolved; and an extraschedular rating for the Veteran's back disability prior to January 25, 1994 is not warranted.  

III. TDIU Since April 1, 2002

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

In an October 2004 rating decision, the RO assigned the Veteran a TDIU from April 25, 1996 to April 1, 2002; a subsequent August 2005 rating decision granted an earlier effective date of January 25, 1994 for this award.  The Veteran contends that his TDIU should have continued past the April 1, 2002 date.  

In February 2009, the Board remanded the claim noting that, though the Veteran was employed by VA, there was no documentation regarding the specifics of the Veteran's employment, including whether it was full or part time or whether the Veteran remained employed.  

Since that remand, the Veteran has not directly provided any information regarding his employment since April 1, 2002.  A January 2012 letter from VA provided the Veteran with "VA Form 21-4192, Request for Employment Information" and asked him to provide his employment history from 1994 to the present.  The Veteran did not respond to this letter, nor did he provide the requested information.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran's failure to respond is significant as the evidence of record shows that the Veteran works for the VA.  In an October 2004 letter, the Veteran stated that he began employment with the VA on March 11, 2002.  VA treatment records from February 2003 and April 2007 reflect that the Veteran was employed by VA as a vocational rehabilitation counselor.  In a November 2011 VA examination, the Veteran reported that he had worked for VA for 10 years and that he continued to work there.  

The Veteran's continued employment since March 11, 2002 is prima facie evidence that his service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation since April 1, 2002.  Though the Board sought evidence regarding whether his employment was marginal, the Veteran did not respond to attempts to develop his claim.  

The preponderance of the evidence is against the Veteran's claim for a TDIU since April 1, 2002; there is no doubt to be resolved; and a TDIU since April 1, 2002 is not warranted.  

ORDER

An extraschedular evaluation under 38 C.F.R. § 3.321(b) for degenerative disc disease of the lumbar spine with radiculopathy prior to January 25, 1994 is denied. 

A total disability rating based on individual unemployability due to service-connected disabilities beginning April 1, 2002 is denied.  

REMAND

The Veteran underwent a VA audiology examination in March 2012.  That examination found that, while the Veteran currently suffers from hearing loss sufficient to be considered a disability for VA purposes in his right ear, his hearing in his left ear is not considered disabling for VA purposes.  38 C.F.R. § 3.385 (2012).  

With regard to the etiology of the Veteran's hearing loss, the examiner concluded that the Veteran's hearing loss is less likely as not related to his active service, stating that "the Veteran had normal hearing sensitivity in both ears at the time of his last in-service audio dated April 13, 1976."  

That is the whole of the examiner's opinion and it is inadequate.  

The examiner did not discuss the Veteran's history of in-service noise exposure, nor did she note whether the Veteran's hearing deteriorated during his active service.  The Veteran's claim must be remanded for a new examination and a more fully articulated opinion.  As the Veteran will be undergoing a new examination, the possibility remains that his hearing in his left ear has deteriorated to the point to be considered a disability.  




Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audio examination by an appropriate professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any manifested hearing loss is related to his active service.  In this opinion, the examiner must discuss any change in the Veteran's hearing during his active service, as well as the Veteran's history of in-service noise exposure.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


